




--------------------------------------------------------------------------------

THIRTEENTH AMENDMENT
TO THE
CREDIT AGREEMENT
among
FORD MOTOR COMPANY,
The Subsidiary Borrowers from Time to Time Parties Thereto,
The Several Lenders from Time to Time Parties Thereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A., acting through its Hong Kong Branch,
as RMB Administrative Agent,
and
BANCO BRADESCO S.A.,
as Brazilian Administrative Agent,
Dated as of December 15, 2006,
as Amended and Restated as of November 24, 2009, Amended and Restated as of
April 30, 2014, and Amended and Restated as of April 30, 2015 and as amended by
the Twelfth Amendment dated as of April 29, 2016



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Bookrunner and Lead Arranger
BANCO BRADESCO S.A., BARCLAYS BANK PLC, BNP PARIBAS SECURITIES CORP., CITIGROUP
GLOBAL MARKETS INC., COMMERZ MARKETS LLC, CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA, HSBC
BANK USA, NATIONAL ASSOCIATION, INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED,
NEW YORK BRANCH, LLOYDS SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, MORGAN STANLEY MUFG LOAN PARTNERS LLC, RBC CAPITAL MARKETS,
SUMITOMO MITSUI BANKING CORPORATION,
as Bookrunners and Lead Arrangers
BANCO BRADESCO S.A., BANK OF AMERICA, N.A., BARCLAYS BANK PLC, BNP PARIBAS,
CITIBANK, N.A., COMMERZ MARKETS LLC, CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA, HSBC BANK USA,
NATIONAL ASSOCIATION, INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK
BRANCH, LLOYDS SECURITIES INC., MORGAN STANLEY MUFG LOAN PARTNERS LLC, ROYAL
BANK OF CANADA, SUMITOMO MITSUI BANKING CORPORATION,
as Co-Syndication Agents


INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
as RMB Syndication Agent




--------------------------------------------------------------------------------






THIRTEENTH AMENDMENT dated as of April 28, 2017 (this “Amendment Agreement”) to
the Credit Agreement dated as of December 15, 2006, as amended and restated as
of November 24, 2009, amended and restated as of April 30, 2014, and amended and
restated as of April 30, 2015, and as amended by the Twelfth Amendment dated as
of April 29, 2016 (as further amended, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement” and as
amended, supplemented or otherwise modified by this Amendment Agreement, the
“Credit Agreement”) among Ford Motor Company (the “Company”), the Subsidiary
Borrowers (as defined in the Existing Credit Agreement) from time to time party
thereto, the several lenders from time to time party thereto, JPMorgan Chase
Bank, N.A., as administrative agent (the “Administrative Agent”), Banco Bradesco
S.A., as Brazilian Administrative Agent (the “Brazilian Administrative Agent”),
JPMorgan Chase Bank, N.A., acting through its Hong Kong Branch, as RMB
Administrative Agent (the “RMB Administrative Agent”), and the other agents
parties thereto. Unless otherwise defined herein, terms defined in the Existing
Credit Agreement and used herein shall have the meanings given to them in the
Existing Credit Agreement.
WHEREAS, the Company has requested an amendment to the Existing Credit Agreement
pursuant to which (a) substantially all of the existing Revolving Lenders will
agree to (i) increase, decrease or maintain, as applicable, the amount of their
existing 2019 Revolving Commitments and 2021 Revolving Commitments, (ii) extend,
to April 30, 2022, the maturity of their existing (or increased or decreased)
2021 Revolving Commitments and (iii) extend, to April 30, 2020, the maturity of
their existing (or increased or decreased) 2019 Revolving Commitments, and (b)
certain provisions of the Existing Credit Agreement will be amended; and
WHEREAS, in order to effect the foregoing, the Company and the other parties
hereto desire to amend, as of the Amendment Effective Date (as defined in
Section 4 below), the Existing Credit Agreement and to enter into certain other
agreements set forth herein, in each case subject to the terms and conditions
set forth herein;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1.     Amendment of the Existing Credit Agreement. Effective as of the
Amendment Effective Date, the Existing Credit Agreement is hereby amended as
follows:
(a)    the following defined terms in Section 1.1:
“2019 Brazilian Revolving Commitment”, “2019 Brazilian Revolving Commitment
Recalculation Date”, “2019 Brazilian Revolving Facility”, “2019 Brazilian
Revolving Lender”, “2019 Brazilian Revolving Loans”, “2019 Brazilian Revolving
Percentage”, “2019 Canadian Revolving Commitment”, “2019 Canadian Revolving
Facility”, “2019 Canadian Revolving Lender”, “2019 Canadian Revolving Loans”,
“2019 Canadian Revolving Percentage”, “2019 Converted RMB Revolving Commitment”,
“2019 Converted RMB Revolving Facility”, “2019 Converted RMB Revolving Lender”,
“2019 Converted RMB Revolving Loans”, “2019 Converted RMB Revolving Percentage”,
“2019 Domestic Revolving Commitment”, “2019 Domestic Revolving Facility”, “2019
Domestic Revolving Lender”, “2019 Domestic Revolving Loans”, “2019 Domestic
Revolving Percentage”, “2019 Multicurrency Revolving Commitment”, “2019
Multicurrency Revolving Facility”, “2019




1

--------------------------------------------------------------------------------




Multicurrency Revolving Lender”, “2019 Multicurrency Revolving Loans”, “2019
Multicurrency Revolving Percentage”, “2019 Revolving Commitments”, “2019
Revolving Facility”, “2019 Revolving Lenders”, “2019 RMB Revolving Commitment”,
“2019 RMB Revolving Lender”, “2019 RMB Revolving Loans”, “2019 RMB Revolving
Percentage”, “2019 Unconverted RMB Revolving Commitment”, “2019 Unconverted RMB
Revolving Facility”, “2019 Unconverted RMB Revolving Lender”, “2019 Unconverted
RMB Revolving Loans”, “2019 Unconverted RMB Revolving Percentage”, “Total 2019
Revolving Commitments” and “Total 2019 Revolving Extensions of Credit”
shall be redefined as:
“2020 Brazilian Revolving Commitment”, “2020 Brazilian Revolving Commitment
Recalculation Date”, “2020 Brazilian Revolving Facility”, “2020 Brazilian
Revolving Lender”, “2020 Brazilian Revolving Loans”, “2020 Brazilian Revolving
Percentage”, “2020 Canadian Revolving Commitment”, “2020 Canadian Revolving
Facility”, “2020 Canadian Revolving Lender”, “2020 Canadian Revolving Loans”,
“2020 Canadian Revolving Percentage”, “2020 Converted RMB Revolving Commitment”,
“2020 Converted RMB Revolving Facility”, “2020 Converted RMB Revolving Lender”,
“2020 Converted RMB Revolving Loans”, “2020 Converted RMB Revolving Percentage”,
“2020 Domestic Revolving Commitment”, “2020 Domestic Revolving Facility”, “2020
Domestic Revolving Lender”, “2020 Domestic Revolving Loans”, “2020 Domestic
Revolving Percentage”, “2020 Multicurrency Revolving Commitment”, “2020
Multicurrency Revolving Facility”, “2020 Multicurrency Revolving Lender”, “2020
Multicurrency Revolving Loans”, “2020 Multicurrency Revolving Percentage”, “2020
Revolving Commitments”, “2020 Revolving Facility”, “2020 Revolving Lenders”,
“2020 RMB Revolving Commitment”, “2020 RMB Revolving Lender”, “2020 RMB
Revolving Loans”, “2020 RMB Revolving Percentage”, “2020 Unconverted RMB
Revolving Commitment”, “2020 Unconverted RMB Revolving Facility”, “2020
Unconverted RMB Revolving Lender”, “2020 Unconverted RMB Revolving Loans”, “2020
Unconverted RMB Revolving Percentage”, “Total 2020 Revolving Commitments” and
“Total 2020 Revolving Extensions of Credit”, respectively,
and each usage of each such term in the Credit Agreement shall refer to such
redefined term.
(b)    the following defined terms in Section 1.1:
“2021 Brazilian Revolving Commitment”, “2021 Brazilian Revolving Commitment
Recalculation Date”, “2021 Brazilian Revolving Facility”, “2021 Brazilian
Revolving Lender”, “2021 Brazilian Revolving Loans”, “2021 Brazilian Revolving
Percentage”, “2021 Canadian Revolving Commitment”, “2021 Canadian Revolving
Facility”, “2021 Canadian Revolving Lender”, “2021 Canadian Revolving Loans”,
“2021 Canadian Revolving Percentage”, “2021 Converted RMB Revolving Commitment”,
“2021 Converted RMB Revolving Facility”, “2021 Converted RMB Revolving Lender”,
“2021 Converted RMB Revolving Loans”, “2021 Converted RMB Revolving Percentage”,
“2021 Domestic Revolving Commitment”, “2021 Domestic Revolving Facility”, “2021
Domestic Revolving Lender”, “2021 Domestic




2

--------------------------------------------------------------------------------




Revolving Loans”, “2021 Domestic Revolving Percentage”, “2021 Multicurrency
Revolving Commitment”, “2021 Multicurrency Revolving Facility”, “2021
Multicurrency Revolving Lender”, “2021 Multicurrency Revolving Loans”, “2021
Multicurrency Revolving Percentage”, “2021 Revolving Commitments”, “2021
Revolving Facility”, “2021 Revolving Lenders”, “2021 RMB Revolving Commitment”,
“2021 RMB Revolving Lender”, “2021 RMB Revolving Loans”, “2021 RMB Revolving
Percentage”, “2021 Unconverted RMB Revolving Commitment”, “2021 Unconverted RMB
Revolving Facility”, “2021 Unconverted RMB Revolving Lender”, “2021 Unconverted
RMB Revolving Loans”, “2021 Unconverted RMB Revolving Percentage”, “Total 2021
Revolving Commitments” and “Total 2021 Revolving Extensions of Credit”,
shall be redefined as:
“2022 Brazilian Revolving Commitment”, “2022 Brazilian Revolving Commitment
Recalculation Date”, “2022 Brazilian Revolving Facility”, “2022 Brazilian
Revolving Lender”, “2022 Brazilian Revolving Loans”, “2022 Brazilian Revolving
Percentage”, “2022 Canadian Revolving Commitment”, “2022 Canadian Revolving
Facility”, “2022 Canadian Revolving Lender”, “2022 Canadian Revolving Loans”,
“2022 Canadian Revolving Percentage”, “2022 Converted RMB Revolving Commitment”,
“2022 Converted RMB Revolving Facility”, “2022 Converted RMB Revolving Lender”,
“2022 Converted RMB Revolving Loans”, “2022 Converted RMB Revolving Percentage”,
“2022 Domestic Revolving Commitment”, “2022 Domestic Revolving Facility”, “2022
Domestic Revolving Lender”, “2022 Domestic Revolving Loans”, “2022 Domestic
Revolving Percentage”, “2022 Multicurrency Revolving Commitment”, “2022
Multicurrency Revolving Facility”, “2022 Multicurrency Revolving Lender”, “2022
Multicurrency Revolving Loans”, “2022 Multicurrency Revolving Percentage”, “2022
Revolving Commitments”, “2022 Revolving Facility”, “2022 Revolving Lenders”,
“2022 RMB Revolving Commitment”, “2022 RMB Revolving Lender”, “2022 RMB
Revolving Loans”, “2022 RMB Revolving Percentage”, “2022 Unconverted RMB
Revolving Commitment”, “2022 Unconverted RMB Revolving Facility”, “2022
Unconverted RMB Revolving Lender”, “2022 Unconverted RMB Revolving Loans”, “2022
Unconverted RMB Revolving Percentage”, “Total 2022 Revolving Commitments” and
“Total 2022 Revolving Extensions of Credit”, respectively,
and each usage of each such term in the Credit Agreement shall refer to such
redefined term.
(c)    the definition of “Revolving Termination Date ” in Section 1.1 shall be
amended and restated to read in its entirety as follows:
“‘Revolving Termination Date’: as to any Lender, with respect to 2020 Revolving
Commitments, initially April 30, 2020 and with respect to 2022 Revolving
Commitments, initially April 30, 2022, in each case as such date for such Lender
may be extended from time to time pursuant to Section 2.33.”
(d)    the definition of “RMB Commitment Conversion Date ” in Section 1.1 shall
be amended and restated to read in its entirety as follows:




3

--------------------------------------------------------------------------------




“‘RMB Commitment Conversion Date’: any date (which date shall be a Business Day)
on which the Company elects, in its sole discretion, to make an RMB Commitment
Conversion; provided that each RMB Commitment Conversion Date shall be at least
15 days after the related RMB Commitment Conversion Notice Date.”
(e)    each usage of the term “Twelfth Amendment Effective Date” in the Credit
Agreement (except in the definition of “Twelfth Amendment Effective Date”) shall
be replaced with the term “Thirteenth Amendment Effective Date”.
(f)    Section 1.1 shall be amended by inserting the following definitions in
their alphabetical location therein:
‘Excluded Canadian Revolving Lender’: as defined in Section 2.16(b).
‘Thirteenth Amendment Effective Date’: April 28, 2017.
(g)    Section 2.2 shall be amended by replacing the phrase “Following the
Twelfth Amendment” in the fifth line thereof with “Following the Thirteenth
Amendment”.
(h)    Section 2.4(a) shall be amended and restated to read in its entirety as
follows:
“(a) Subject to the terms and conditions hereof, each Domestic Revolving Lender
of any Class severally agrees to make revolving credit loans (“Domestic
Revolving Loans”) of such Class in Dollars to the Company or any Domestic
Subsidiary Borrower from time to time during the Revolving Commitment Period
applicable to such Class; provided that, after giving effect to such borrowing
and the use of proceeds thereof, (i) such Lender’s Domestic Revolving Extensions
of Credit of the applicable Class (other than, in the case of any Swingline
Lender of such Class, Domestic Revolving Extensions of Credit under clause (c)
of the definition thereof in respect of Swingline Loans of such Class of such
Swingline Lender), together with the aggregate outstanding principal amount of
its Swingline Loans of such Class, do not exceed the amount of such Lender’s
Domestic Revolving Commitments of such Class, (ii) [Reserved], (iii) the Total
Revolving Extensions of Credit shall not exceed the Total Revolving Commitments
then in effect and (iv) (A) the Total 2020 Revolving Extensions of Credit shall
not exceed the Total 2020 Revolving Commitments then in effect and (B) the Total
2022 Revolving Extensions of Credit shall not exceed the Total 2022 Revolving
Commitments then in effect. During the Revolving Commitment Period in respect of
any Class the Company and any Domestic Subsidiary Borrower may use the Domestic
Revolving Commitments of such Class by borrowing, prepaying the Domestic
Revolving Loans of such Class in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof. The Domestic Revolving Loans
may from time to time be Eurocurrency Loans or ABR Loans, as determined by the
Company or any Domestic Subsidiary Borrower and notified to the Administrative
Agent in accordance with Sections ‎2.5 and ‎2.19.”
(i)    Section 2.11(a) shall be amended and restated to read in its entirety as
follows:




4

--------------------------------------------------------------------------------




“(a) Subject to the terms and conditions hereof, each Swingline Lender of any
Class agrees to make a portion of the credit otherwise available to the Company
and any Domestic Subsidiary Borrower under the Domestic Revolving Commitments of
such Class from time to time during the applicable Revolving Commitment Period
by making swing line loans (“Swingline Loans”) in Dollars to the Company and any
Domestic Subsidiary Borrower; provided that (i) after giving effect to such
borrowing and the use of proceeds thereof, the aggregate principal amount of
Swingline Loans of any Class made by such Swingline Lender that are then
outstanding shall not exceed the Swingline Commitment of such Class of such
Swingline Lender then in effect (notwithstanding that the aggregate principal
amount of the Swingline Loans of the applicable Class of such Swingline Lender
outstanding at any time, when aggregated with such Swingline Lender’s other
outstanding Domestic Revolving Extensions of Credit of such Class, may exceed
such Swingline Lender’s Swingline Commitment of such Class then in effect), (ii)
after giving effect to such borrowing and the use of proceeds thereof, the
aggregate principal amount of Swingline Loans of any Class made by such
Swingline Lender that are then outstanding, when aggregated with its Domestic
Revolving Extensions of Credit (other than Domestic Revolving Extensions of
Credit under clause (c) of the definition thereof in respect of Swingline Loans
of such Class of such Swingline Lender) of such Class that are then outstanding,
shall not exceed the Domestic Revolving Commitment of such Class of such
Swingline Lender then in effect, (iii) the Company or the relevant Subsidiary
Borrower shall not request any Swingline Loan of any Class if, after giving
effect to the making of such Swingline Loan and the use of proceeds thereof, the
aggregate amount of the Available Domestic Revolving Commitments of such Class
would be less than zero and (iv) after giving effect to such borrowing and the
use of proceeds thereof, (A) [Reserved], (B) the Total Revolving Extensions of
Credit shall not exceed the Total Revolving Commitments at such time, (C) (1)
the Total 2020 Revolving Extensions of Credit shall not exceed the Total 2020
Revolving Commitments then in effect and (2) the Total 2022 Revolving Extensions
of Credit shall not exceed the Total 2022 Revolving Commitments then in effect
and (D) the Outstanding Amount of all Swingline Loans shall not exceed the
Swingline Sublimit. During the Revolving Commitment Period in respect of any
Class, the Company and any Domestic Subsidiary Borrower may use the Swingline
Commitment in respect of such Class by borrowing, repaying and reborrowing, all
in accordance with the terms and conditions hereof.”
(j)    Section 2.16(b) shall be amended and restated to read in its entirety as
follows:
“(b) The Company shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to require Revolving Lenders under either
Canadian Revolving Facility and/or either Multicurrency Revolving Facility to
reallocate their Revolving Commitments thereunder to the Domestic Revolving
Facility of the corresponding Class; provided that (x) after giving effect to
any such reallocation, the aggregate Canadian Revolving Extensions of Credit
under the Canadian Revolving Commitments of any Class shall not exceed the
aggregate Canadian Revolving Commitments of such Class and the aggregate
Multicurrency Revolving Extensions of Credit under the Multicurrency Revolving
Commitments of any Class shall not exceed the aggregate Multicurrency Revolving
Commitments




5

--------------------------------------------------------------------------------




of such Class and (y) no Revolving Lender under a Canadian Revolving Facility
shall be required to reallocate any of its Revolving Commitments thereunder to
the Domestic Revolving Facility of the corresponding Class unless either (A)
prior to such reallocation, such Revolving Lender was a Domestic Revolving
Lender or (B) such Revolving Lender has consented to such reallocation in
writing (a Lender excluded from such reallocation pursuant to this Section
2.16(b)(y), an “Excluded Canadian Revolving Lender”). Any such reallocation
shall be in an amount equal to $25,000,000, or a whole multiple of $1,000,000 in
excess thereof. Any such reallocation shall reduce the Revolving Commitment of
Lenders under the applicable Canadian Revolving Facility (other than any
Excluded Canadian Revolving Lender) or the applicable Multicurrency Revolving
Facility, as applicable, pro rata in accordance with their existing Revolving
Commitment under such Facility at such time and increase each such Revolving
Lender’s Domestic Revolving Commitment of the corresponding Class by such
amount; provided that if such reallocation would result in amounts being payable
by the Company or any Subsidiary Borrower to any Lender under Section 2.25 or
Section 2.26, such Lender shall change its Applicable Lending Office to avoid
such result. On the date of any such reallocation, (i) each relevant Revolving
Lender shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine are
necessary in order to cause, after giving effect to such increased Domestic
Revolving Commitments and reduced Canadian Revolving Commitments and/or
Multicurrency Revolving Commitments of the applicable Class and the application
of such amounts to prepay Domestic Revolving Loans and/or Canadian Revolving
Loans and/or Multicurrency Revolving Loans of such Class of other relevant
Domestic Revolving Lenders and/or Canadian Revolving Lenders and/or
Multicurrency Revolving Lenders of such Class, the Domestic Revolving Loans
and/or Canadian Revolving Loans and/or Multicurrency Revolving Loans of such
Class to be held ratably by all Domestic Revolving Lenders and/or Canadian
Revolving Lenders and/or Multicurrency Revolving Lenders of such Class in
accordance with their respective Domestic Revolving Commitments and/or Canadian
Revolving Commitments and/or Multicurrency Revolving Commitments of such Class
after giving effect to such increase, (ii) the Company and any relevant
Subsidiary Borrower shall be deemed to have prepaid and reborrowed all
outstanding Domestic Revolving Loans and/or Canadian Revolving Loans and/or
Multicurrency Revolving Loans of such Class and (iii) the Company and any
relevant Subsidiary Borrower shall pay to the relevant Domestic Revolving
Lenders and/or Canadian Revolving Lenders and/or Multicurrency Revolving Lenders
of such Class the amounts, if any, payable under Section 2.27 as a result of
such prepayment.”
(k)    Schedule 1.1A (Commitments) to the Existing Credit Agreement is hereby
amended and restated in its entirety to reflect the elections made by the
Revolving Lenders party hereto that elect to (A) increase, decrease or maintain,
as applicable, the amount of their existing 2019 Revolving Commitments and/or
existing 2021 Revolving Commitments, as applicable, (B) extend the Revolving
Termination Date in respect of their existing (or increased or decreased) 2019
Revolving Commitments (with respect to 2019 Revolving Commitments so extended,
each an “Extending 2019 Revolving Lender”) to April 30, 2020, (C) extend the
Revolving Termination Date in respect of their existing (or increased or
decreased) 2021 Revolving Commitments (with respect to the 2021 Revolving
Commitments so extended, each an “Extending 2021 Revolving Lender”) to April 30,
2022 and




6

--------------------------------------------------------------------------------




(D) reallocate their 2020 Revolving Commitments among the applicable 2020
Revolving Facilities and reallocate their 2022 Revolving Commitments among the
applicable 2022 Revolving Facilities, in each case in the amounts set forth on
such modified Schedule 1.1A (Commitments). Each Revolving Lender party hereto
hereby authorizes the Administrative Agent to compile such modified Schedule
1.1A (Commitments) reflecting such elections, increases and decreases, and
attach such modified Schedule 1.1A (Commitments) to the Credit Agreement.
Except as set forth above, all schedules and exhibits to the Existing Credit
Agreement, in the forms thereof in effect immediately prior to the Amendment
Effective Date, will continue to be schedules and exhibits to the Credit
Agreement.
Section 2.     Waiver. Pursuant to Section 10.1(a) of the Existing Credit
Agreement, the Company and the Required Lenders hereby waive Sections 2.24(a)
and 2.32 of the Existing Credit Agreement to the extent necessary to permit the
increases, decreases and extensions, on a non-pro-rata basis, of the 2019
Revolving Commitments and 2021 Revolving Commitments of Extending Lenders
contemplated by this Amendment Agreement set forth on Schedule 1.1A
(Commitments) hereto.
Section 3.     Representations and Warranties. To induce the Administrative
Agent, the Brazilian Administrative Agent, the RMB Administrative Agent, the
Extending 2019 Revolving Lenders and the Extending 2021 Revolving Lenders to
enter into this Amendment Agreement, the Company (with respect to the
representations and warranties in clauses (b) and (c) below) and each Current
Loan Party (as defined below) (solely for itself, with respect to the
representations and warranties in clause (a) below) hereby represents and
warrants to the Administrative Agent, the Brazilian Administrative Agent, the
RMB Administrative Agent, the Extending 2019 Revolving Lenders and the Extending
2021 Revolving Lenders that:
(a)    (i) Each of the Company, FMCC, Banco Ford and Ford Brasil (each a
“Current Loan Party”) has the requisite power and authority to execute, deliver
and perform its obligations under this Amendment Agreement, has taken all
necessary corporate or other action to authorize the execution, delivery and
performance of this Amendment Agreement and has duly executed and delivered this
Amendment Agreement and (ii) this Amendment Agreement constitutes a legal, valid
and binding obligation of each Current Loan Party enforceable against such
Current Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
(b)    As of the Amendment Effective Date, after giving effect to the
transactions contemplated by this Amendment Agreement, no Default or Event of
Default has occurred and is continuing.
(c)    Each of the representations and warranties set forth in the Loan
Documents is true and correct in all material respects on and as of the
Amendment Effective Date with the same effect as though made on and as of the
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).




7

--------------------------------------------------------------------------------




Section 4.     Effectiveness of this Amendment Agreement. The effectiveness of
this Amendment Agreement is subject to the satisfaction of the following
conditions precedent (the date on which all of such conditions shall first be
satisfied, the “Amendment Effective Date”):
(a)    The Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of each Current Loan
Party, the Required Lenders, each Extending 2019 Revolving Lender, each
Extending 2021 Revolving Lender, the Administrative Agent, the Brazilian
Administrative Agent, the RMB Administrative Agent, each Issuing Lender and each
Swingline Lender.
(b)    The Administrative Agent shall have received legal opinions, dated the
Amendment Effective Date, of (i) Davis Polk & Wardwell LLP, New York counsel to
the Company, and (ii) an in-house counsel of the Company serving as either the
Secretary or an Assistant Secretary of the Company, and (iii) Machado, Meyer,
Sendacz e Opice, Brazilian counsel to Banco Ford and Ford Brasil, in each case
addressed to the Lenders, the Agents and each Issuing Lender as to matters
previously agreed between the Company and the Administrative Agent.
(c)    The Administrative Agent shall have received from the Company, for the
account of (i) each Extending 2019 Revolving Lender, a fee in an amount equal to
0.03% of the lesser of (x) such Extending 2019 Revolving Lender’s (or its
affiliates’) aggregate 2020 Revolving Commitments under the Credit Agreement on
the Amendment Effective Date and (y) such Extending 2019 Revolving Lender’s (or
its affiliates’) existing 2019 Revolving Commitments (after giving effect to any
assignments of existing 2019 Revolving Commitments to such Extending 2019
Revolving Lender (or its affiliates), but without giving effect to any
assignments of existing 2019 Revolving Commitments by such Extending 2019
Revolving Lender (or its affiliates), in each case on or prior to the Amendment
Effective Date) immediately prior to the Amendment Effective Date, (ii) each
Extending 2019 Revolving Lender, a fee in an amount equal to 0.12% of such
Extending 2019 Revolving Lender’s aggregate 2020 Revolving Commitments under the
Credit Agreement on the Amendment Effective Date in excess of the amount
referred to in clause (i) for such Extending 2019 Revolving Lender, (iii) each
Extending 2021 Revolving Lender, a fee in an amount equal to 0.03% of the lesser
of (x) such Extending 2021 Revolving Lender’s (or its affiliates’) aggregate
2022 Revolving Commitments under the Credit Agreement on the Amendment Effective
Date and (y) such Extending 2021 Revolving Lender’s (or its affiliates’)
existing 2021 Revolving Commitments (after giving effect to any assignments of
existing 2021 Revolving Commitments to such Extending 2021 Revolving Lender (or
its affiliates), but without giving effect to any assignments of existing 2021
Revolving Commitments by such Extending 2021 Revolving Lender (or its
affiliates), in each case on or prior to the Amendment Effective Date)
immediately prior to the Amendment Effective Date and (iv) each Extending 2021
Revolving Lender, a fee in an amount equal to 0.20% of such Extending 2021
Revolving Lender’s aggregate 2022 Revolving Commitments under the Credit
Agreement on the Amendment Effective Date in excess of the amount referred to in
clause (iii) for such Extending 2021 Revolving Lender.
Section 5.     Effect of this Amendment Agreement.
(a)    Except as expressly set forth herein, this Amendment Agreement shall not
by implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Existing
Credit Agreement or any other Loan Document and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other




8

--------------------------------------------------------------------------------




provision of the Existing Credit Agreement or of any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Existing Credit Agreement,
which shall remain in full force and effect, except in each case as amended,
restated, replaced and superseded hereby or by the Credit Agreement, or any
instruments executed in connection herewith or therewith. Nothing herein shall
be deemed to entitle the Company to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances.
(b)    On and after the Amendment Effective Date, each reference in the Existing
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the “Credit Agreement” in any other Loan
Document shall be deemed a reference to the Credit Agreement. This Amendment
Agreement shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
Section 6.     Governing Law. THIS AMENDMENT AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
Section 7.     Costs and Expenses. The Company agrees to reimburse the Agents
for their reasonable out-of-pocket expenses in connection with this Amendment
Agreement, including the reasonable fees, charges and disbursements of a single
primary counsel (and a single local counsel in Brazil) for the Agents.
Section 8.     Counterparts. This Amendment Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Amendment
Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.
Section 9.     Headings. The headings of this Amendment Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.
[Remainder of page intentionally blank]






9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective duly authorized officers or
representatives as of the day and year first above written.
 




FORD MOTOR COMPANY
 
By:
/s/ Samuel P. Smith
 
 
 
Name: Samuel P. Smith
 
 
 
Title: Assistant Treasurer
 
 
 
 








--------------------------------------------------------------------------------







 




FORD MOTOR CREDIT COMPANY LLC


 
By:
/s/ Marion B. Harris
 
 
 
Name: Marion B. Harris
 
 
 
Title: CFO & Treasurer
 
 
 
 








--------------------------------------------------------------------------------







 




BANCO FORD S.A.


 
By:
/s/ Fernanda C.L. Rodrigues
 
 
 
Name: Fernanda C.L. Rodrigues
 
 
 
Title: Diretora
 
 
 
 
 
 
 
 
 
By:
/s/ Marcos V.R. Denegati
 
 
 
Name: Marcos V.R. Denegati
 
 
 
Title: President
 
 
 
 
















--------------------------------------------------------------------------------







 




FORD MOTOR COMPANY BRASIL LTDA.


 
By:
/s/ G. Lastra
 
 
 
Name: G. Lastra
 
 
 
Title: Diretor Financas
 
 
 
 
 
 
 
 
 
By:
/s/ Ana Paula C.M. Barros
 
 
 
Name: Ana Paula C.M. Barros
 
 
 
Title: Diretora de Assuntos Legais
 
 
 
 












--------------------------------------------------------------------------------







 




JPMORGAN CHASE BANK, N.A.,
  as Administrative Agent and Lender


 
By:
/s/ Robert P. Kellas
 
 
 
Name: Robert P. Kellas
 
 
 
Title: Executive Director
 
 
 
 








--------------------------------------------------------------------------------







 




JPMORGAN CHASE BANK, NA.,
  acting through its Hong Kong Branch,
  as RMB Administrative Agent


 
By:
/s/ Yen Ming Tan
 
 
 
Name: Yen Ming Tan
 
 
 
Title: Associate
 
 
 
 










--------------------------------------------------------------------------------







 




BANCO BRADESCO S.A.,
  as Brazilian Administrative Agent


 
By:
/s/ Allan Carlos Capura de Araujo
 
 
 
Name: Allan Carlos Capura de Araujo
 
 
 
Title: Gerente Corporate
 
 
 
 
 
 
 
 
 
By:
/s/ Francisco Armando Neto
 
 
 
Name: Francisco Armando Neto
 
 
 
Title:
 
 
 
 






